UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1378


TANVEER S. MAJID,

                    Plaintiff - Appellant,

             v.

CENTRAL INTELLIGENCE AGENCY (CIA),

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:20-cv-02886-TDC)


Submitted: September 9, 2021                                Decided: September 13, 2021


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tanveer S. Majid, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tanveer S. Majid appeals the district court’s order dismissing his complaint under

28 U.S.C. § 1915(e)(2)(B). We have reviewed the record and find no reversible error.

Accordingly, we deny Majid’s motion to expedite and affirm for the reasons stated by the

district court. Majid v. Cent. Intelligence Agency, No. 8:20-cv-02886-TDC (D. Md. Apr.

6, 2021). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                           2